Cullen, J. (concurring in the result):
I dissent from the view that the plaintiff was guilty of contributory negligence 'in -failing to observe the condition of the premises of the defendant, or in stepping over the coping. The question was one of fact for the jury. But I am clear that no negligence can be imputed to the defendants. Certainly an owner of real property is not bound either to so improve his own property or guard it that a person may not fall thereon from his neighbor’s premises. ' If there is any duty as to the subject-matter, it rests on the neighbor.
Secondly. Even had the plaintiff fallen from the defendants’ roof, the latter would not have been liable. Where one does not, either expressly or by implication, invite persons to use the roof of his building, he is under no obligation to make it- safe and secure for those that may enter upon it. The defendants might have con*238structed the roof of glass in iron frames, if, for an.y purpose, great ■light in the building was desired; and. the presence.of skylights in' city dwellings is very common. In the absence of statutory direction the defendants were not bound to provide for the use of the roof by firemen. In the exercise of the police power the Legislature may doubtless regulate the character of buildings with .-reference' to the danger from fire. In many portions of : every city the erection of wooden buildings is now prohibited.. But until such prohibition is enacted, one may build his house of wood without . incurring liability,, though, doubtless, it is more readily burned ..than brick structures. ■ Even where the erection of wooden buildings is prohibited, I know of no case where the demolition of .those already erected has been compelled.
Wood ward, 1., concurred.
Judgment and order unanimously affirmed with costs.